Mr. Justice McComas
delivered the opinion of the Court:
The main assignment of error was the refusal of the court to grant four instructions asked by the appellant.
The appellant paid his fare and accepted a green transfer, which on its face was good for his transfer from the Pennsylvania avenue line at the point of change, Seventeenth street and Pennsylvania avenue, to the F and G street line, and the green transfer was punched on the line thereon reading, “To Seventeenth street at Pa. avenue.” It was his duty to remain on the Pennsylvania avenue line car until he reached Seventeenth street. He had no right to leave the car at Fifteenth street and the avenue, and to board an F and G- street ear. The transfer he accepted limited his right to board an F and G street car at Seventeenth street.
The verdict of the jury, under the charge of the court below, establishes the fact that the conductor of the F and G street car refused to take the transfer, and demanded that the appellant pay a fare, and told him he must pay a fare or get off, and that this occurred before the transfer junction at Seventeenth street had been reached, and by that time the appellant had forfeited his right to ride upon the transfer from the junction westward. The conductor was justified in ejecting the appellant, who had proffered only the transfer, which gave him no right to ride on that car between Fifteenth and Seventeenth streets on Pennsylvania avenue. The transfer, like a railroad company’s ticket, is the evidence of the passenger’s right-to ride. When the conductor gave the appellant reasonable time and op*373portunity to pay the fare, and tire passenger had persistently refused to comply, and during the altercation the car had reached the junction point where the transfer ordinarily became a token of the holder’s rights to be transported on the same F and G street car, and the conductor had not stopped the car before it had turned the comer of G street in front of the Mills building, the appellant by that time had forfeited his right as a passenger upon such transfer, and had, indeed, forfeited his right to pay the fare which the conductor had before demanded. His ejection could be completed even if he had then tendered the performance demanded. In this case it is clear that the face of the transfer was conclusive evidence to the conductor of the terms whereon he was to carry the passenger. The passenger was bound to know that the conductor would be justified in refusing to recognize this transfer, which was only good for his transfer from the Pennsylvania avenue line car at Seventeenth street, and not until that junction was reached. The conductor did not use violence, but persisted in demanding a fare until the transfer point had been reached and passed, but the conductor had no authority to waive the condition of this contract, while this passenger by his refusal to pay a fare had forfeited the right to ride thereafter on the transfer, or to pay a fare and thereafter' remain on the car, or, when ejected, to board the car again and pay a fare and continue thereon as a passenger. The passenger’s right to transportation is no greater than the right and duty of the conductor to enforce reasonable rules in order to prevent the company from being defrauded.' After the conductor’s refusal to take the transfer, which gave this passenger no right to ride on this F and G street car until it reached Seventeenth street, and after this passenger had refused to pay a fare, the conductor had a right to eject him.
The necessary conclusion is that the appellant cannot maintain this action against the appellee for the act of its conductor in putting him off the car. Garrison v. United Railways & Electric Co. 97 Md. 353, 99 Am. St. Rep. 452, 55 Atl. 371; Poulin v. Canadian P. R. Co. 17 L.R.A. 800, 3 C. C. A. 23, 6 *374U. S. App. 298, 52 Fed. 199; Pennington v. Philadelphia, W. & B. R. Co. 62 Md. 98; Boylan v. Hot Springs R. Co. 132 U. S. 146, 150, 33 L. ed. 290, 293, 10 Sup. Ct. Rep. 50; State v. Campbell, 32 N. J. L. 312; Mosher v. St. Louis, I. M. & S. R. Co. 127 U. S. 390, 393-396, 32 L. ed. 249, 250, 251, 8 Sup. Ct. Rep. 1324; Baggett v. Baltimore & O. R. Co. 3 App. D. C. 522; Swan v. Manchester & L. R. Co. 132 Mass. 120, 42 Am. Rep. 432; Bradshaw v. South Boston R. Co. 135 Mass. 410, 417, 46 Am. Rep. 481; Manning v. Louisville & N. R. Co. 95 Ala. 392, 16 L.R.A. 55, 36 Am. St. Rep. 225, 11 So. 8; Stone v. Chicago & N. W. R. Co. 47 Iowa, 82, 29 Am. Rep. 458; O’Brien v. Boston & W. R. Co. 15 Gray, 23, 77 Am. Dec. 347.
The right to collect and receive fares follows from the circumstance that the passenger enters the car for the purpose of being-carried therein. When, having paid the fare and having ridden on the car, thereafter lie accepts a transfer, it is the passenger’s right to travel thereon, but it is his duty to conform to the plain conditions of the transfer, when they are reasonable. When the appellant accepted the transfer requiring him to leave the Pennsylvania avenue line car and to enter the F and G street car at Seventeenth street, he consented to the regulation of the appel-lee designating the junction where he should alight from the Pennsylvania avenue line car and should board the F and G street line car. It is now settled that a regulation requiring a transfer is not unreasonable, and that a passenger must comply with the conditions thereof to entitle him to passage. And this is so when the law requires and the company provides for passage over two lines for one fare. If the passenger with the transfer wishes to alight at a junction usually overcrowded, instead of at the junction required by his ticket, where such transfer may be more convenient and safe, such a regulation is not unreasonable. Percy v. Metropolitan Street R. Co. 58 Mo. App. 79; Crowley v. Fitchburg & L. Street R. Co. 185 Mass. 280, 70 N. E. 56. The court below so characterized the regulations respecting transfers in this instance, and no exception was taken to the charge of the court.
*375It follows from wbat we have said tbat tbe court committed no error in refusing tbe four instructions asked by tbe appellant. Each of t-bem stated tbe law quite differently from tbe prior rulings of tbis court. Tbe charge of tbe learned court below was as favorable to tbe appellant as it should have been, and in one particular more so.
There remains one exception to tbe court’s refusal to admit testimony. The- appellant, without more, sought to prove by himself tbat be never changed cars on tbis route anywhere else but at Eifteentb street. Tbe court properly refused to admit tbis testimony. Tbis evidence does not tend to prove a custom. A custom must be certain, uniform, definite, and known. Chicago, M. & St. P. R. Co. v. Lindeman, 143 Fed. 949. Merely as evidence tbat some conductors bad violated reasonable regulations, such testimony was not admissible. It would not tend to prove a waiver of conditions on tbe part of tbe proper officers of tbe company. Johnson v. Concord R. Corp. 46 N. H. 224, 88 Am. Dec. 199. Tbis testimony was really immaterial, and needs no further discussion.
Tbe judgment of tbe court below must be affirmed, with costs, and it is so ordered.